 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         CALIFORNIA EXPANDED                          CASE NO. C18-0659JLR
           METAL PRODUCTS COMPANY,
11         et al.,                                      MINUTE ORDER AMENDING
                                                        PRETRIAL DEADLINES
12                              Plaintiffs,
                  v.
13

14         JAMES A KLEIN, et al.,

15                              Defendants.

16         The following minute order is made by the direction of the court, the Honorable
17   James L. Robart:
18         On October 3, 2019, the court advanced the pretrial conference in this case to
19   Wednesday, November 13, 2019 at 10:00 a.m. (See 10/3/19 Dkt. Entry.) Due to the
20   change in the pretrial conference date, the court ORDERS that the following deadlines set
21   by the court’s scheduling order (Dkt. # 79) and by Western District of Washington Local
22   Civil Rules 16 and 32 are amended as follows:


     MINUTE ORDER - 1
 1               Event                 Prior Deadline              New Deadline
     Plaintiffs’ LCR 16(h)        See Local Rules W.D.        October 18, 2019
 2   Pretrial Statement           Wash. LCR 16(h)
     Defendants’ LCR 16(i)        See Local Rules W.D.        October 28, 2019
 3   Pretrial Statement           Wash. LCR 16(i)
     Motions in Limine            November 8, 2019            November 8, 2019 (noted
 4                                                            for consideration no later
                                                              than November 22, 2019)
 5   Parties’ LCR 16(k)           See Local Rules W.D.        November 4, 2019
     Conference                   Wash. LCR 16(k)
 6   Pretrial Order               November 21, 2019           November 12, 2019 by
                                                              12:00 p.m.
 7   Deposition Designations      See Local Rules W.D.        November 21, 2019
     Due to Court                 Wash. LCR 32(e)
 8

 9        Filed and entered this 7th day of October, 2019.
10
                                              WILLIAM M. MCCOOL
11                                            Clerk of Court

12                                            s/ Ashleigh Drecktrah
                                              Deputy Clerk
13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
